DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 10/21/2021.  This IDS has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pre-conditioning system of claim 10 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the use of the phrase “preferably” is indefinite because it is unclear if Applicant intends for the phrase and/or structure that follows “preferably” to be given patentable weight or is only being provided as an example.  Description of 

Regarding claim 8, the use of the phrases “preferably” and “optionally” is indefinite because it is unclear if Applicant intends for the phrases and/or structures that follow “preferably” and “optionally” to be given patentable weight or is only being provided as an example.  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) should be made.  See MPEP 2173.05(d). 

Regarding claim 12, the use of the phrase “for example” is indefinite because it is unclear if Applicant intends for the phrases and/or structures that follow “for example” to be given patentable weight or is only being provided as an example.  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) should be made.  See MPEP 2173.05(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Elbersen (EP 1 411 337) in view of Zhang et al. (CN 109059770; “Zhang”).

Regarding claim 1, Elbersen discloses in figures 1-3 an apparatus for testing the integrity of a package(29) (¶ [0001]), the apparatus comprising: a first volume detecting means (40) for detecting a first volume of the package (29) at a first position 
Elbersen is silent to wherein each volume detecting means independently comprises two cameras for 2producing a stereo image of the package or a single time-of-flight camera.  
However, using a camera is a well-known solution to the problem of how to determine the volume of an item, particularly on a conveyor belt.
Zhang teaches the use of a time-of-flight camera as a volume detecting means for a package on a conveyor belt (see page 2, fourth paragraph to bottom of page).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace both of Elbersen’s volume-detecting means with Zhang’s time of flight camera (one for each volume determining station) for 

Regarding claim 3, Elbersen discloses the determining means comprises a processing system such as a computer to compare the volume of a package (29) at the first position and the volume of the package (29) at the second position (¶ [0047]).  

Regarding claim 4, Elbersen discloses the compression means (50) comprises a belt conveyor (53) with one or more compression modules (57) in contact with the interior surface of the belt (¶¶ [0037]-[0038]).  

Regarding claim 5, Elbersen discloses the compression force provided by the compression means (50) is a downwardly projecting force (¶¶ [0037]-[0038], see figure 1).  

Regarding claim 7, Elbersen discloses the conveying means (20) is adapted to stop a package (20) moving position on the conveying means (20) when being transported (¶¶[0049]-[0050]).  

Regarding claim 15, Elbersen as modified by Zhang discloses a method of testing the integrity of a package (29) using the apparatus of claim 1 (see rejection of claim 1 above) the method comprising the following steps a) detecting a first volume of the package at a first position using first volume detecting means (Elbersen ¶ [0027]); b) .

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Elbersen in view of Zhang as applied to claim 1 above, and further in view of Schiesser et al. (US 2010/0012464; “Schiesser”).

Regarding claim 2, Zhang teaches each volume detecting means independently comprises a single time-of-flight camera rather than two black and white cameras for producing a stereo image of the package.  
Schiesser generally teaches in figure 1 the use of two black and white cameras (16A, 16B, note any camera can be operated as a black and white camera) for producing a stereo image of the package (10B) (¶ [0019]).


Regarding claim 12, Elbersen and Zhang disclose all the limitations of claim 1 on which this claim depends.
Elbersen and Zhang are silent to identification means.
Schiesser teaches in figure 1 providing identification means (16a, 16B), for example a camera, to gather supplementary information while the package (10B) is on the conveying means (14B) (¶ [0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Schiesses’s camera in Elbersen’s modified apparatus upstream of the first position and in electronic communication with the determination means for the purpose of reading label information that might be pertinent to the testing or sorting of the articles (¶ [0018]). 

Claims 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elbersen in view of Zhang as applied to claim 1 above, and further in view of Bennett (US 2003/0015023)

Regarding claim 6, Elbersen and Zhang disclose all the limitations of claim 1 on which this claim depends.
Elbersen discloses the compression means (50) is in electronic signal communication with the determining means (¶ [0038]) but is silent to the compression force provided by the compression means is variable.  
In the same field of endeavor Bennett teaches in at least figure 1 a package seal integrity tester (¶¶ [0021]-[0024]) wherein the compression force provided by the compression means is variable (¶ [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make Elbersen’s compression means variable as taught by Bennett for the purpose of allowing the user to select between using the maximum possible pressure to detect the smallest leaks or the minimum pressure to minimize product damage or burst packages (¶ [0039]).
Furthermore, courts have ruled that making a prior art element adjustable is within the purview of one having ordinary skill in the art (see MPEP §2144.04(V)(D)).   

Regarding claim 10, Elbersen and Zhang disclose all the limitations of claim 1 on which this claim depends.
Elbersen is silent to a pre-conditioning system upstream from the first position to ensure each package is flat before arriving at the first position by removing pockets of air beneath the package.  
In the same field of endeavor, Bennett teaches in at least figure 1 a package seal integrity tester (¶¶ [0021]-[0024]) comprising a pre-conditioning system (14) upstream 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to including Bennett’s pre-conditioning system in Elbersen’s apparatus for the purpose of ensuring accuracy in the integrity test to avoid falsely inflated bags that may have punctures. 

Regarding claim 11,  Elbersen and Zhang disclose all the limitations of claim 1 on which this claim depends.
Elbersen is silent to the determining means is in electronic signal communication with an upstream bagger to obtain package size information in order to ascertain how much force to apply to the package with the compression means.
In the same field of endeavor, Bennett teaches in at least figure 1 a package seal integrity tester (¶¶ [0021]-[0024]) wherein the determining means (43) is in electronic signal communication with an upstream bagger (¶ [0021]; package filling and sealing apparatus) to obtain package size information (¶ [0026]; light curtains) in order to ascertain how much force to apply to the package with the compression means (¶ [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make Elbersen’s compression means variable and dependent on package size information as taught by Bennett for the purpose of allowing the user to select between using the maximum possible pressure to detect the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elbersen in view of Zhang as applied to claim 1 above, and further in view of Poterek et al. (US 2004/0158353; “Poterek”).

Regarding claim 9, Elbersen and Zhang disclose all the limitations of claim 1 on which this claim depends.
Elbersen’s rejecting means is a pivoting conveyor portion rather than a nozzle.
In the same field of endeavor, Poterek teaches in figure 1 an inspection device (100) wherein the rejecting means (132) comprises a nozzle adapted to provide a blast of air (¶ [0016]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Elbersen’s rejecting means with Poterek’s air nozzle for the purpose of arranging the rejecting bin perpendicular to the flow of goods for easy removal.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Elbersen in view of Zhang as applied to claim 1 above, and further in view of Burns et al. (USPN 9,346,169; “Burns”).

Regarding claim 14, Elbersen and Zhang disclose all the limitations of claim 1 on which this claim depends.
Elbersen is silent to a triggering means.
However, Burns teaches that is it is known to use a triggering means (presence sensor 113) to initiate parameter measurements in a package assembly and integrity line (col. 1, lines 8-21, col. 14, lines 19-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Burns’ triggering means as a first and second triggering means in communication with each volume detecting means respectively so that the volume detecting means is not continually gathering data to increase energy efficiency.  

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863